Opinion issued August 12, 2004







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01187-CV
____________

IN RE CEDRIC CHRISTOPHER EDISON, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION
          On May 6, 2004, we granted relator’s motion for rehearing and ordered him,
by June 7, 2004 to file a petition for writ of mandamus conforming to the Texas Rules
of Appellate Procedure and a proper affidavit of indigence or to pay all the required
fees.  June 7, 2004 has passed and relator has not filed a petition for writ of
mandamus complying with the Texas Rules of Appellate Procedure nor filed a proper
affidavit of indigence, nor paid all the required fees.
          Accordingly, we dismiss this original proceeding for want of prosecution.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Bland.